  Case: 1:18-cv-00864 Document #: 407 Filed: 10/02/18 Page 1 of 3 PageID #:15699




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re Dealer Management Systems Antitrust
Litigation, MDL 2817
                                                      No. 1:18-CV-864
This document relates to:
                                                      Hon. Robert M. Dow, Jr.
ALL ACTIONS
                                                      Magistrate Judge Jeffrey T. Gilbert


                      NOTICE OF PARTIAL RESOLUTION OF
                    PLAINTIFFS’ OMNIBUS MOTION TO COMPEL

       MDL Plaintiffs and Defendant CDK Global, LLC hereby notify the Court that they have

reached an agreement to resolve the following discovery issue raised in Plaintiffs’ Omnibus

Motion to Compel (Dkt. 316, 318):

       Issue No. 16: “Search Terms for All Custodians” (briefed by Plaintiffs at Dkt. 318 at 34-

38 and by CDK at Dkt. 356 at 37-40).

       Accordingly, this issue is no longer before the Court for resolution.



Dated: October 2, 2018                            Respectfully submitted,

/s/ Peggy J. Wedgworth                            /s/ Britt M. Miller
Peggy J. Wedgworth                                Britt M. Miller
MILBERG TADLER PHILLIPS GROSSMAN LLP              Matthew D. Provance
One Pennsylvania Plaza, 19th Floor                MAYER BROWN LLP
New York, NY 10119                                71 South Wacker Drive
(212) 594-5300                                    Chicago, IL 60606
pwedgworth@milberg.com                            (312) 782-0600
                                                  bmiller@mayerbrown.com
MDL Co-Lead Counsel                               mprovance@mayerbrown.com

/s/ Derek T. Ho                                   Mark W. Ryan
Derek T. Ho                                       MAYER BROWN LLP
KELLOGG, HANSEN, TODD, FIGEL                      1999 K Street NW
 & FREDERICK, PLLC                                Washington, DC 20006
  Case: 1:18-cv-00864 Document #: 407 Filed: 10/02/18 Page 2 of 3 PageID #:15700




1615 M Street, N.W., Suite 400              (202) 263-3000
Washington, DC 60036                        mryan@mayerbrown.com
dho@kellogghansen.com
                                            Counsel for Defendant
MDL Co-Lead Counsel                         CDK Global, LLC




                                        2
  Case: 1:18-cv-00864 Document #: 407 Filed: 10/02/18 Page 3 of 3 PageID #:15701




                                CERTIFICATE OF SERVICE

        I, Britt M. Miller, an attorney, hereby certify that on October 2, 2018, I caused a true and
correct copy of the foregoing NOTICE OF PARTIAL RESOLUTION OF PLAINTIFFS’
OMNIBUS MOTION TO COMPEL to be filed and served electronically via the court’s
CM/ECF system. Notice of this filing will be sent by e-mail to all parties by operation of the
court’s electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the court’s
CM/ECF System.


                                              /s/ Britt M. Miller
                                              Britt M. Miller
                                              MAYER BROWN LLP
                                              71 South Wacker Drive
                                              Chicago, IL 60606
                                              Phone: (312) 782-0600
                                              Fax: (312) 701-7711
                                              E-mail: bmiller@mayerbrown.com
